Name: Council Regulation (EU) 2016/2389 of 19 December 2016 amending Regulation (EU) No 1388/2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: tariff policy;  production;  trade;  agricultural policy;  industrial structures and policy;  agricultural activity
 Date Published: nan

 30.12.2016 EN Official Journal of the European Union L 360/1 COUNCIL REGULATION (EU) 2016/2389 of 19 December 2016 amending Regulation (EU) No 1388/2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) In order to ensure the sufficient and uninterrupted supply of certain goods insufficiently produced in the Union and to avoid disturbances on the market for certain agricultural and industrial products, autonomous tariff quotas were opened by Council Regulation (EU) No 1388/2013 (1). Products within those tariff quotas can be imported into the Union at reduced or zero duty rates. For those reasons, it is necessary to open, with effect from 1 January 2017, tariff quotas at zero duty rates for an appropriate volume as regards eleven new products. (2) In certain cases, the existing autonomous tariff quotas of the Union should be adapted. In the case of eleven products, the TARIC codes should be changed in view of the classification changes in the Combined Nomenclature set out in Commission Implementing Regulation (EU) 2016/1821 (2). For two products, the product description should be amended for clarification purposes and in order to take into account the most recent product developments. In the case of one product, the quota volumes should be increased in the interests of economic operators of the Union. In two cases, the quota volume should be decreased. (3) In the case of six products, the autonomous tariff quotas of the Union should be closed with effect from 1 January 2017, as it is not in the Unions interest to maintain those quotas as from that date. (4) In the interests of clarity, and taking into account the number of amendments to be made, the Annex to Regulation (EU) No 1388/2013 should be replaced. (5) Regulation (EU) No 1388/2013 should therefore be amended accordingly. (6) As the changes regarding the tariff quotas for the products concerned provided for in this Regulation have to apply from 1 January 2017, this Regulation should enter into force as a matter of urgency, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 1388/2013 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2016. For the Council The President L. SÃ LYMOS (1) Council Regulation (EU) No 1388/2013 of 17 December 2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products, and repealing Regulation (EU) No 7/2010 (OJ L 354, 28.12.2013, p. 319). (2) Commission Implementing Regulation (EU) 2016/1821 of 6 October 2016 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 294, 28.10.2016, p. 1). ANNEX ANNEX Order number CN code TARIC Description Quota period Quota volume Quota duty (%) 09.2637 ex 0710 40 00 ex 2005 80 00 20 30 Corn cobs (Zea Mays Saccharata) whether or not cut, with a diameter of 10 mm or more, but not more than 20 mm, for use in the manufacture of products of the food industry for treatment other than simple repacking (1) (2) (3) 1.1-31.12 550 tonnes 0 % 09.2849 ex 0710 80 69 10 Mushrooms of the species Auricularia polytricha (uncooked or cooked by steaming or boiling), frozen, for the manufacture of prepared meals (1) (2) 1.1-31.12 700 tonnes 0 % 09.2664 ex 2008 60 39 30 Sweet cherries containing added spirit, with a sugar content of not more than 9 % by weight, of a diameter of not more than 19,9 mm, with stones, for use in chocolate products (2) 1.1-31.12 1 000 tonnes 10 % 09.2913 ex 2401 10 35 ex 2401 10 70 ex 2401 10 95 ex 2401 10 95 ex 2401 10 95 ex 2401 20 35 ex 2401 20 70 ex 2401 20 95 ex 2401 20 95 ex 2401 20 95 91 10 11 21 91 91 10 11 21 91 Natural unmanufactured tobacco, whether or not cut in regular size, having a custom value of not less than Euro 450 per 100 kg net weight, for use as binder or wrapper for the manufacture of goods falling within subheading 2402 10 00 (2) 1.1-31.12 6 000 tonnes 0 % 09.2928 ex 2811 22 00 40 Silica filler in the form of granules, with a purity by weight of 97 % or more of silicon dioxide 1.1-31.12 1 700 tonnes 0 % 09.2703 ex 2825 30 00 10 Vanadium oxides and hydroxides exclusively for use in alloys 1.1-31.12 20 000 tonnes 0 % 09.2806 ex 2825 90 40 30 Tungsten trioxide, including blue tungsten oxide (CAS RN 1314-35-8 or CAS RN 39318-18-8) 1.1.-31.12 12 000 tonnes 0 % 09.2929 2903 22 00 Trichloroethylene (CAS RN 79-01-6) 1.1-31.12 10 000 tonnes 0 % 09.2837 ex 2903 79 30 20 Bromochloromethane (CAS RN 74-97-5) 1.1.-31.12 600 tonnes 0 % (*1)09.2933 ex 2903 99 80 30 1,3-Dichlorobenzene (CAS RN 541-73-1) 1.1.-31.12 2 600 tonnes 0 % (*1)09.2700 ex 2905 12 00 10 Propan-1-ol (propyl alcohol) (CAS RN 71-23-8) 1.1-31.12 12 000 tonnes 0 % 09.2830 ex 2906 19 00 40 Cyclopropylmethanol (CAS RN 2516-33-8) 1.1-31.12 20 tonnes 0 % 09.2851 ex 2907 12 00 10 O-Cresol having a purity of not less than 98,5 % by weight (CAS RN 95-48-7) 1.1-31.12 20 000 tonnes 0 % (*1)09.2704 ex 2909 49 80 20 2,2,2',2'-tetrakis(hydroxymethyl)-3,3'-oxydipropan-1-ol (CAS RN 126-58-9) 1.1-31.12 200 tonnes 0 % 09.2624 2912 42 00 Ethylvanillin (3-ethoxy-4-hydroxybenzaldehyde) (CAS RN 121-32-4) 1.1.-31.12 950 tonnes 0 % 09.2683 ex 2914 19 90 50 Calcium acetylacetonate (CAS RN 19372-44-2) for use in the manufacture of stabilisator systems in tablet form (2) 1.1-31.12 150 tonnes 0 % 09.2852 ex 2914 29 00 60 Cyclopropyl methyl ketone (CAS RN 765-43-5) 1.1-31.12 300 tonnes 0 % (*1)09.2691 ex 2914 79 00 45 1-(1-Chlorocyclopropyl)ethanone (CAS RN 63141-09-3) 1.1-31.12 800 tonnes 0 % (*1)09.2692 ex 2914 79 00 55 2-Chloro-1-(1-chlorocyclopropyl)ethanone (CAS RN 120983-72-4) 1.1-31.12 2 400 tonnes 0 % 09.2638 ex 2915 21 00 10 Acetic acid of a purity by weight of 99 % or more (CAS RN 64-19-7) 1.1.-31.12 1 000 000 tonnes 0 % 09.2972 2915 24 00 Acetic anhydride (CAS RN 108-24-7) 1.1-31.12 50 000 tonnes 0 % (*1)09.2679 2915 32 00 Vinyl acetate (CAS RN 108-05-4) 1.1-31.12 350 000 tonnes 0 % 09.2665 ex 2916 19 95 30 Potassium (E,E)-hexa-2,4-dienoate (CAS RN 24634-61-5) 1.1-31.12 8 250 tonnes 0 % (*1)09.2684 ex 2916 39 90 28 2,5-dimethylphenylacetyl chloride (CAS RN 55312-97-5) 1.1-31.12.2017 250 tonnes 0 % 09.2769 ex 2917 13 90 10 Dimethyl sebacate (CAS RN 106-79-6) 1.1-31.12 1 000 tonnes 0 % 09.2680 ex 2917 19 80 25 n-Dodecenlylsuccinic acid anhydride (CAS RN 19780-11-1) with:  a Gardner colour index level of not more than 1,  a transmission at 500 nm of 98 % or more for a 10 % solution by weight in toluene for use in the manufacture of automotive coatings (2) 1.1-31.12 80 tonnes 0 % 09.2634 ex 2917 19 80 40 Dodecanedioic acid, of a purity by weight of more than 98,5 % (CAS RN 693-23-2) 1.1-31.12 4 600 tonnes 0 % 09.2808 ex 2918 22 00 10 o-Acetylsalicylic acid (CAS RN 50-78-2) 1.1.-31.12 120 tonnes 0 % (*1)09.2646 ex 2918 29 00 75 Octadecyl 3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate (CAS RN 2082-79-3) with  a sieve passing fraction at a mesh width of 500 Ã ¼m of more than 99 % by weight and  a melting point of 49 °C or more, but not more than 54 °C, for use in the manufacture of PVC processing stabiliser-one packs based on powder mixtures (powders or press granulates) (2) 1.1-31.12 380 tonnes 0 % (*1)09.2647 ex 2918 29 00 80 Pentaerythritol tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate) (CAS RN 6683-19-8)  with a sieve passing fraction at a mesh width of 250 Ã ¼m of more than 75 % by weight and at a mesh width of 500 Ã ¼m of more than 99 % by weight, and  a melting point of 110 °C or more, but not more than 125 °C, for use in the manufacture of PVC processing stabiliser-one packs based on powder mixtures (powders or press granulates) (2) 1.1-31.12 80 tonnes 0 % 09.2975 ex 2918 30 00 10 Benzophenone-3,3',4,4'-tetracarboxylic dianhydride (CAS RN 2421-28-5) 1.1-31.12 1 000 tonnes 0 % (*1)09.2688 ex 2920 29 00 70 Tris (2,4-di-tert-butylphenyl)phosphite (CAS RN 31570-04-4) 1.1-31.12 6 000 tonnes 0 % 09.2648 ex 2920 90 10 70 Dimethyl Sulphate (CAS RN 77-78-1) 1.1-31.12 12 000 tonnes 0 % 09.2649 ex 2921 29 00 60 Bis(2-dimethylaminoethyl)(methyl)amine (CAS RN 3030-47-5) 1.1-31.12 1 700 tonnes 0 % 09.2682 ex 2921 41 00 10 Aniline with a purity by weight of 99 % or more (CAS RN 62-53-3) 1.1-31.12 50 000 tonnes 0 % 09.2602 ex 2921 51 19 10 o-Phenylenediamine (CAS RN 95-54-5) 1.1-31.12 1 800 tonnes 0 % (*1)09.2854 ex 2924 19 00 85 3-Iodoprop-2-ynyl N-butylcarbamate (CAS RN 55406-53-6) 1.1-31.12 250 tonnes 0 % (*1)09.2977 2926 10 00 Acrylonitrile (CAS RN 107-13-1) 1.1-31.12 17 500 tonnes 0 % (*1)09.2856 ex 2926 90 70 84 2-Nitro-4(trifluoromethyl)benzonitrile (CAS RN 778-94-9) 1.1-31.12 900 tonnes 0 % 09.2838 ex 2927 00 00 85 C,C'-Azodi(formamide) (CAS RN 123-77-3) with:  a pH of 6,5 or more but not more than 7,5, and  a semicarbazide (CAS RN 57-56-7) content of not more than 1 500 mg/kg as determined by liquid chromatography mass spectrometry (LC-MS),  decomposition temperature range of 195 °C - 205 °C,  specific gravity 1,64 - 1,66, and  combustion heat 215 - 220 Kcal/mol 1.1-31.12 100 tonnes 0 % (*1)09.2708 ex 2928 00 90 15 Monomethylhydrazine (CAS 60-34-4) in the form of an aqueous solution with a content by weight of monomethylhydrazine of 40 ( ± 5) % 1.1-31.12 900 tonnes 0 % 09.2685 ex 2929 90 00 30 Nitroguanidine (CAS RN 556-88-7) 1.1-31.12 6 500 tonnes 0 % (*1)09.2693 ex 2930 90 98 28 Flubendiamide (ISO) (CAS RN 272451-65-7) 1.1-31.12 200 tonnes 0 % 09.2955 ex 2932 19 00 60 Flurtamone (ISO) (CAS RN 96525-23-4) 1.1-31.12 300 tonnes 0 % 09.2696 ex 2932 20 90 25 Decan-5-olide (CAS RN 705-86-2) 1.1-31.12 4 860 kg 0 % 09.2697 ex 2932 20 90 30 Dodecan-5-olide (CAS RN 713-95-1) 1.1-31.12 4 160 kg 0 % 09.2812 ex 2932 20 90 77 Hexan-6-olide (CAS RN 502-44-3) 1.1-31.12 4 000 tonnes 0 % 09.2858 2932 93 00 Piperonal (CAS RN 120-57-0) 1.1-31.12 220 tonnes 0 % 09.2673 ex 2933 39 99 43 2,2,6,6-tetramethylpiperidin-4-ol (CAS RN 2403-88-5) 1.1-31.12 1 000 tonnes 0 % 09.2674 ex 2933 39 99 44 Chlorpyrifos (ISO) (CAS RN 2921-88-2) 1.1-31.12 9 000 tonnes 0 % 09.2860 ex 2933 69 80 30 1,3,5-Tris[3-(dimethylamino)propyl]hexahydro-1,3,5-triazine (CAS RN 15875-13-5) 1.1-31.12 400 tonnes 0 % 09.2658 ex 2933 99 80 73 5-(Acetoacetylamino)benzimidazolone (CAS RN 26576-46-5) 1.1-31.12 200 tonnes 0 % (*1)09.2675 ex 2935 90 90 79 4-[[(2-Methoxybenzoyl)amino]sulfonyl]benzoyl chloride (CAS RN 816431-72-8) 1.1-31.12 1 000 tonnes 0 % (*1)09.2710 ex 2935 90 90 91 2,4,4-Trimethylpentan-2-aminium (3R,5S,E)-7-(4-(4-fluorophenyl)-6-isopropyl-2-(N-methylmethylsulfonamido)pyrimidin-5-yl)-3,5-dihydroxyhept-6-enoate (CAS RN 917805-85-7) 1.1-31.12 5 000 kg 0 % 09.2945 ex 2940 00 00 20 D-Xylose (CAS RN 58-86-6) 1.1-31.12 400 tonnes 0 % 09.2686 ex 3204 11 00 75 Colourant C.I. Disperse Yellow 54 (CAS RN 7576-65-0) and preparations based thereon with a colourant C.I. Disperse Yellow 54 content of 99 % or more by weight 1.1-31.12 2 500 kg 0 % 09.2676 ex 3204 17 00 14 Colourant C.I. Pigment Red 48:2 (CAS RN 7023-61-2) and preparations based thereon with a colourant C.I. Pigment Red 48:2 content of 60 % or more by weight 1.1-31.12 50 tonnes 0 % 09.2698 ex 3204 17 00 30 Colourant C.I. Pigment Red 4 (CAS RN 2814-77-9) and preparations based thereon with a colourant C.I. Pigment Red 4 content of 60 % or more by weight 1.1-31.12 150 tonnes 0 % (*1)09.2712 ex 3204 17 00 47 Colourant C.I. Pigment Yellow 180 (CAS RN 77804-81-0) and preparations based thereon with a colourant C.I. Pigment Yellow 180 content of 80 % or more by weight 1.1-31.12 100 tonnes 0 % (*1)09.2714 ex 3204 17 00 49 Colourant C.I. Pigment Red 2 (CAS RN 6041-94-7) and preparations based thereon with a colourant C.I. Pigment Red 2 content of 80 % or more by weight 1.1-31.12 379 tonnes 0 % 09.2666 ex 3204 17 00 55 Colourant C.I. Pigment Red 169 (CAS RN 12237-63-7) and preparations based thereon with a colourant C.I. Pigment Red 169 content of 50 % or more by weight 1.1-31.12 40 tonnes 0 % 09.2659 ex 3802 90 00 19 Soda flux calcinated diatomaceous earth 1.1-31.12 35 000 tonnes 0 % 09.2908 ex 3804 00 00 10 Sodium lignosulphonate 1.1-31.12 40 000 tonnes 0 % 09.2889 3805 10 90 Sulphate turpentine 1.1-31.12 25 000 tonnes 0 % 09.2935 ex 3806 10 00 10 Rosin and resin acids obtained from fresh oleoresins 1.1-31.12 280 000 tonnes 0 % 09.2832 ex 3808 92 90 40 Preparation containing 38 % or more but not more than 50 % by weight of pyrithione zinc (INN) (CAS RN 13463-41-7) in an aqueous dispersion 1.1-31.12 500 tonnes 0 % (*1)09.2681 ex 3824 99 92 85 Mixture of bis [3-(triethoxysilyl)propyl]sulphides (CAS RN 211519-85-6) 1.1-31.12 9 000 tonnes 0 % 09.2814 ex 3815 90 90 76 Catalyst consisting of titanium dioxide and tungsten trioxide 1.1-31.12 3 000 tonnes 0 % (*1)09.2644 ex 3824 99 92 77 Preparation containing by weight:  55 % or more but not more than 78 % of dimethyl glutarate,  10 % or more but not more than 30 % of dimethyl adipate, and  not more than 35 % of dimethyl succinate 1.1-31.12 10 000 tonnes 0 % (*1)09.2650 ex 3824 99 92 87 Acetophenone (CAS RN 98-86-2), with a purity by weight of 60 % or more but not more than 90 % 1.1-31.12 2 000 tonnes 0 % (*1)09.2829 ex 3824 99 93 43 Solid extract of the residual, insoluble in aliphatic solvents, obtained during the extraction of rosin from wood, having the following characteristics:  a resin acid content not exceeding 30 % by weight,  an acid number not exceeding 110 and  a melting point of 100 °C or more 1.1-31.12 1 600 tonnes 0 % (*1)09.2907 ex 3824 99 93 67 Mixture of phytosterols, in the form of powder, containing by weight:  75 % or more of sterols,  not more than 25 % of stanols for use in the manufacture of stanols/sterols or stanol/sterol esters (2) 1.1-31.12 2 500 tonnes 0 % 09.2639 3905 30 00 Poly(vinyl alcohol), whether or not containing unhydrolysed acetate groups 1.1-31.12 15 000 tonnes 0 % 09.2671 ex 3905 99 90 81 Poly(vinyl butyral)(CAS RN 63148-65-2):  containing by weight 17,5 % or more, but not more than 20 % of hydroxyl groups, and  with a median particle size (D50) of more than 0,6 mm 1.1-31.12 12 000 tonnes 0 % 09.2687 ex 3907 40 00 25 Polymer blend of polycarbonate and poly(methyl methacrylate) with a polycarbonate content of not less than 98,5 % by weight, in the form of pellets or granules, with a luminous transmittance of not less than 88,5 %, measured using a test sample with a thickness of 4 mm at a wavelength of Ã » = 400 nm (according to ISO 13468-2) 1.1-31.12 400 tonnes 0 % (*1)09.2723 ex 3911 90 19 10 Poly(oxy-1,4-phenylenesulfonyl-1,4-phenyleneoxy-4,4'-biphenylene) 1.1-31.12 5 500 tonnes 0 % 09.2816 ex 3912 11 00 20 Cellulose acetate flakes 1.1-31.12 75 000 tonnes 0 % 09.2864 ex 3913 10 00 10 Sodium alginate, extracted from brown seaweed (CAS RN 9005-38-3) 1.1-31.12 1 000 tonnes 0 % 09.2641 ex 3913 90 00 87 Sodium hyaluronate, non sterile, with:  a weight average molecular weight (Mw) of not more than 900 000 ,  an endotoxin level of not more than 0,008 Endotoxin units (EU)/mg,  an ethanol content of not more than 1 % by weight,  an isopropanol content of not more than 0,5 % by weight 1.1-31.12 200 kg 0 % 09.2661 ex 3920 51 00 50 Sheets of polymethylmethacrylate conforming to standards:  EN 4364 (MIL-P-5425E) and DTD5592A, or  EN 4365 (MIL-P-8184) and DTD5592A 1.1-31.12 100 tonnes 0 % 09.2645 ex 3921 14 00 20 Cellular block of regenerated cellulose, impregnated with water containing magnesium chloride and quaternary ammonium compounds, measuring 100 cm ( ± 10 cm) Ã  100 cm ( ± 10 cm) Ã  40 cm ( ± 5 cm) 1.1-31.12 1 700 tonnes 0 % (*1)09.2716 ex 5504 10 00 20 Staple fibres of viscose rayon, measuring 1,15 decitex or more, but not more than 1,3 decitex and having a fibre length of 36 mm or more, but not more than 38 mm 1.1-30.6.2017 8 000 tonnes 0 % (*1)09.2721 ex 5906 99 90 20 Woven and laminated rubberised textile fabric with the following characteristics:  with three layers,  one outer layer consists of acrylic fabric,  the other outer layer consists of polyester fabric,  the middle layer consists of chlorobutyl rubber,  the middle layer has a weight of 486 g/m2 or more but not more than 569 g/m2,  the textile fabric has a total weight of 952 g/m2 or more but not more than 1 159 g/m2,  the textile fabric has a total thickness of 0,8 mm or more but not more than 4 mm, used for the manufacture of the retractable roof of motor vehicles (2) 1.1-31.12 375 000 m2 0 % 09.2818 ex 6902 90 00 10 Refractory bricks with  an edge length of more than 300 mm and  a TiO2 content of not more than 1 % by weight and  a Al2O3 content of not more than 0,4 % by weight and  a change in volume of less than 9 % at 1 700 °C 1.1-31.12 225 tonnes 0 % 09.2628 ex 7019 52 00 10 Glass web woven from glass fibre coated in plastic, of a weight of 120 g/m2 ( ± 10 g/m2), of a type used in rolling insect screens with fixed frames 1.1-31.12 3 000 000 m2 0 % 09.2799 ex 7202 49 90 10 Ferro-chromium containing 1,5 % or more but not more than 4 % by weight of carbon and not more than 70 % of chromium 1.1-31.12 50 000 tonnes 0 % 09.2652 ex 7409 11 00 ex 7410 11 00 20 30 Refined copper foil and strips, electrolytically coated 1.1-31.12 1 020 tonnes 0 % 09.2662 ex 7410 21 00 55 Plates:  consisting of at least one layer of fibreglass fabric impregnated with epoxide resin,  covered on one or both sides with copper foil with a thickness of not more than 0,15 mm,  with a dielectric constant (DK) of less than 5,4 at 1 MHz, as measured according to IPC-TM-650 2.5.5.2,  with a loss tangent of less than 0,035 at 1 MHz, as measured according to IPC-TM-650 2.5.5.2,  with a comparative tracking index (CTI) of 600 or more 1.1-31.12 45 000 m2 0 % 09.2834 ex 7604 29 10 20 Aluminium alloy rods with a diameter of 200 mm or more, but not exceeding 300 mm 1.1-31.12 2 000 tonnes 0 % 09.2835 ex 7604 29 10 30 Aluminium alloy rods with a diameter of 300,1 mm or more, but not more than 533,4 mm 1.1-31.12 1 000 tonnes 0 % (*1)09.2689 ex 7606 12 92 ex 7607 11 90 60 81 Aluminium and magnesium alloy strip or foil:  of an alloy conforming to standards 5182-H19 or 5052-H19,  in rolls,  of a thickness of 0,15 mm ( ± 0,01 mm), 0,16 mm ( ± 0,01 mm), 0,18 mm ( ± 0,01 mm), and 0,20 mm ( ± 0,01 mm),  a width of 12,5 mm ( ± 0,3 mm),  a tensile strength of 285 N/mm2 or more, and  an elongation at break of 1 % or more 1.1-31.12 1 000 tonnes 0 % (*1)09.2722 8104 11 00 Unwrought magnesium, containing at least 99,8 % by weight of magnesium 1.1-31.12 80 000 tonnes 0 % 09.2840 ex 8104 30 00 20 Magnesium powder:  of purity by weight of 98 % or more, but not more than 99,5 %  with a particle size of 0,2 mm or more but not more than 0,8 mm 1.1-31.12 2 000 tonnes 0 % 09.2629 ex 8302 49 00 91 Aluminium telescopic handle for use in the manufacture of luggage (2) 1.1-31.12 1 000 000 pieces 0 % 09.2690 ex 8483 30 80 20 Wave slide bearing for axial applications, of FeP01 steel (according to EN 10130-1991) with a sliding layer of porous sinter bronze and poly(tetrafluoroethylene), suitable for installation into motor bike suspension units 1.1-31.12 1 500 000 pieces 0 % 09.2763 ex 8501 40 20 ex 8501 40 80 40 30 Electric AC commutator motor, single-phase, with an output of 250 W or more, an input power of 700 W or more but not more than 2 700 W, an external diameter of more than 120 mm ( ± 0,2 mm) but not more than 135 mm ( ± 0,2 mm), a rated speed of more than 30 000 rpm but not more than 50 000 rpm, equipped with air-inducting ventilator, for use in the manufacture of vacuum cleaners (2) 1.1-31.12 2 000 000 pieces 0 % 09.2633 ex 8504 40 82 20 Electric rectifier, with a capacity of not more than 1 kVA, for use in the manufacture of appliances falling within subheading 8509 80 and heading 8510 (2) 1.1-31.12 4 500 000 pieces 0 % 09.2643 ex 8504 40 82 30 Power supply boards for use in the manufacture of goods falling under heading 8521 and 8528 (2) 1.1-31.12 1 038 000 pieces 0 % 09.2620 ex 8526 91 20 20 Assembly for GPS system having a position determination function, without display, and a weight of not more than 2 500 g 1.1-31.12 3 000 000 pieces 0 % 09.2672 ex 8529 90 92 ex 9405 40 39 75 70 Printed circuit board with LED diodes:  whether or not equipped with prisms/lens, and  whether or not fitted with connector(s) for the manufacture of backlight units for goods of heading 8528 (2) 1.1-31.12 115 000 000 pieces 0 % 09.2003 ex 8543 70 90 63 Voltage controlled frequency generator, consisting of active and passive elements mounted on a printed circuit, contained in a housing with dimensions of not more than 30 mm Ã  30 mm 1.1-31.12 1 400 000 pieces 0 % 09.2694 ex 8714 10 90 30 Axle clamps, housings, fork bridges and clamping pieces, of aluminium alloy of a kind used for motor bikes 1.1-31.12 1 000 000 pieces 0 % 09.2695 ex 8714 10 90 40 Pistons for steering dampers of sintered steel according to standard ISO P2054 of a kind used for motor bikes 1.1-31.12 2 000 000 pieces 0 % 09.2668 ex 8714 91 10 ex 8714 91 10 21 31 Bicycle frame, constructed from carbon fibres and artificial resin, painted, lacquered and/or polished, for use in the manufacture of bicycles (2) 1.1-31.12 304 000 pieces 0 % 09.2669 ex 8714 91 30 ex 8714 91 30 21 31 Bicycle front fork, constructed from carbon fibres and artificial resin, painted, lacquered and/or polished, for use in the manufacture of bicycles (2) 1.1-31.12 257 000 pieces 0 % 09.2631 ex 9001 90 00 80 Unmounted glass lenses, prisms and cemented elements for use in the manufacture or repair of goods of CN codes 9002 , 9005 , 9013 10 and 9015 (2) 1.1-31.12 5 000 000 pieces 0 % 09.2836 ex 9003 11 00 ex 9003 19 00 10 20 Spectacle frames of plastic or base metal for use in the manufacture of corrective glasses (2) 1.1-31.12 5 800 000 pieces 0 % (1) However, the suspension of tariff duties does not apply where the processing is carried out by retail or catering undertakings. (2) Suspension of duties is subject to end-use customs supervision in accordance with Article 254 of Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). (3) Only the ad valorem duty is suspended. The specific duty shall continue to apply. (*1) A newly introduced measure or a measure with amended conditions.